Citation Nr: 1745823	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  13-23 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for headaches, to include migraine headaches. 


REPRESENTATION

The Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1989 to April 1993 with the United States Marine Corps.  Subsequently, he served in the Army National Guard (ARNG), which included active duty service from March 2006 to September 2006; October 2006 to March 2007; March 2007 to September 2007.  Following which he served in the Air Force National Guard (AFNG) which included active duty service from August 2010 to November 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The appeal is REMANDED to the AOJ.  The VA will notify the Veteran if further action is required.


REMAND

I.  Procedural Posture

The Veteran filed a timely Notice of Disagreement (NOD) in September 2014 with an August 2014 rating decision of the RO denying service connection for deep vein thrombosis.  He then filed a timely NOD in March 2015 with a January 2015 rating decision denying an increased disability rating for degenerative joint disease of the left knee.  Most recently, he filed a timely NOD in March 2017 with March 2016 and October 2016 rating decisions by the RO denying service connection for depression and denying an increased disability rating for residuals of a total left knee replacement respectively.  

The claims file contains no letters acknowledging the RO's receipt of these NODs and the Veteran's initiation of an appeal with respect to these claims.  Further, the RO has yet to issue a Statement of the Case (SOC) in response to any of these NODs.  Consequently, the Board finds a remand is necessary for the issuance of a SOC with respect to these claims.  See Manlincon v. West, 12 Vet. App. 238 (1999).

II.  Hypertension

The Veteran contends that his hypertension first manifested during active duty service.  See October 2012 Statement in Support of Claim; see generally May 2014 Decision Review Officer (DRO) Hearing Transcript.

More specifically, at a May 2014 hearing before a DRO, the Veteran testified that he was first diagnosed with hypertension in service in October 2010.  May 2014 DRO Hearing Transcript at 3.  A review of the claims file, confirms that the first formal diagnosis of record comes in an October 22, 2010 Chronological Record of Medical Care.  At that time, he was on active duty while serving in the AFNG.  See DD Form 214 (the Veteran served on active duty from August 2010 to November 2010).  Further, the medical evidence of record confirms he continues to carry a diagnosis of hypertension.  See May 2015 VA Primary Care Physician Note.

However, a review of the claims file also discloses the Veteran's first elevated blood pressure reading came in July 1992.  See July 21, 1992 Emergency Care and Treatment.  At that time, he presented with a complaint of sharp, stabbing chest pain.  Ultimately, the treatment provider indicated three separate assessments, among which were hyperventilation syndrome and costochondritis.  The blood pressure reading taken at that time was 140 (systolic pressure)/98 (diastolic pressure) millimeters of mercury (mm Hg).

Subsequently, the Veteran's blood pressure readings were elevated at the time of his ARNG enlistment examination in October 2004; six years prior to the formal diagnosis of hypertension.  See October 2004 Report of Medical Examination.  Two blood pressure readings were recorded at that time; one of 146/93 mm Hg and another of 154/96 mm Hg.  As a result, the examiner recommended he follow up with a primary care provider about the increased blood pressure readings.  

Based on the foregoing, the evidence of record suggests the Veteran's hypertension pre-existed his AFNG service.  

In furtherance of this claim the Veteran was afforded a VA examination in September 2012.  See September 2012 General Medical VA Examination Report.  At that time, the VA examiner concluded he did not meet the criteria for a current disability of hypertension for VA compensation purposes.  In reaching this conclusion, the VA examiner cited there were only two blood pressure readings that revealed a diastolic pressure of 90 mm Hg or greater of record.  

In proffering this opinion, the VA examiner did not discuss the evidence detailed above or the Veteran's formal diagnosis of hypertension in service.  Id.; see also October 22, 2010 Chronological Record of Medical Care.  Of note, the VA examiner's finding that there were only two diastolic pressure readings of 90 mm Hg or greater is factually incorrect; at least five different service treatment records (STRs) reveal elevated diastolic pressure readings.  See July 21, 1992 Emergency Care and Treatment; October 2004 Report of Medical Examination; October 22, 2010 Chronological Record of Medical Care; November 1, 2010 Chronological Record of Medical Care; November 19, 2010 Chronological Record of Medical Care; see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that an opinion based upon an inaccurate factual premise has no probative value).  As such, the September 2012 General Medical VA Examination Report is inadequate. 

Given the above, the Board finds a remand is necessary to obtain an addendum VA medical opinion.

III.  Headaches

The Veteran contends that his migraines first manifested during active duty service.  See October 2012 Statement in Support of Claim; see generally May 2014 Decision Review Officer (DRO) Hearing Transcript.

At the May 2014 DRO hearing, the Veteran testified that he first began experiencing headaches in service in 1989 or 1990, shortly after boot camp.  May 2014 DRO Hearing Transcript at 10.  He recalled going to sick call on several occasions.  Id. at 11.  Each time, the treatment provider simply recommended he take Motrin.  He was not formally diagnosed with migraines until after 2010.  He noticed that his headaches began increasing in frequency when he began having issues with his hypertension.  Id. at 12.  He described the headaches occurred at the back of his head and extended down into his neck.  He avowed the headaches he currently experiences are the same as he suffered in service.

Despite the Veteran's assertion that he went to sick call on several occasions during his first period of active duty service, a review of his STRs is silent for any reports of headaches with the exception of an April 1993 Report of Medical History completed at the time of his separation examination for his first period of active duty service.  At that time, he reported experiencing frequent or severe headaches.  See April 1993 Report of Medical History.  Based on his lay statements, the examiner determined he had a "history of post occipital constant-type tension headache for at least [six] months."  Id..

All STRs following the April 1993 Report of Medical History are negative for any complaints of headaches until October 2010.  See October 2004 Report of Medical History (at the time of his ARNG enlistment examination, the Veteran expressly denied any frequent of severe headaches).  In October 2010, the Veteran once more reported suffering from intermittent headaches.  See October 29, 2010 Chronological Record of Medical Care; see also May 2014 DRO Hearing Transcript at 12 (the Veteran testified that once he began having issues with hypertension, he began experiencing more headaches).  Subsequently, a November 2010 Chronological Record of Medical Care noted an assessment of headaches.

In furtherance of this claim, the Veteran underwent a VA examination in June 2012.  See June 2012 VA Examination Report.  Based upon his lay statements at the time of examination, the VA examiner diagnosed him with migraine headaches, without aura.
   
Even though the VA examiner acknowledged the Veteran's complaint of headaches in service contained in the April 1993 Report of Medical History, as well as the April 1993 examiner's determination that they were tension headaches, the VA examiner found his current diagnosis of migraine headaches were not caused by or otherwise related to his tension headaches in service.  In support, the VA examiner stated the symptomatology described by him during the VA examination was consistent with migraine headaches, which is distinct from tension headaches.  Notably, the VA examiner did not detail the symptoms relayed by him during the examination nor distinguished between the symptoms of a migraine headache and  tension headache.  As another matter, the VA examiner did not discuss the November 2010 assessment of headaches in service.  Id.; November 2010 Chronological Record of Medical Care.  Therefore, the June 2012 VA Examination Report is inadequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (holding that an opinion is adequate where it is based upon consideration of the veteran's prior medical history and examinations, and also describes the disability, if any, in sufficient detail so that the Board's evaluation of the disability is a fully informed one) citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994).

Also of record are two Headaches Disability Benefits Questionnaires (DBQ); one dated August 2012 completed by Dr. J.R.A. and another dated December 2012 completed by Dr. D.D.W.

Consistent with the June 2012 VA examiner, Dr. J.R.A. diagnosed the Veteran with migraine headaches, which Dr. J.R.A. dated the diagnosis back to July 2012.  August 2012 Headaches DBQ.  At that time, he claimed the onset of the migraine headaches was in the 1990s.  According to Dr. J.R.A., the headaches he described occurred on both sides of his head, with sharp pain intermittently behind his eyes.  These headaches were accompanied by nausea, vomiting, sensitivity to light, and sensitivity to sound.  

Significantly, Dr. J.R.A. did not proffer a nexus opinion.  Rather, Dr. J.R.A. was cautious about the diagnosis in it of itself because the Veteran has only been seen by him once, has never seen a neurologist, and has not had adequate treatment trials.  Of importance, Dr. J.R.A. noted that significant diagnostic tests revealed paranasal sinus congestion of the right side, which raises the possibility of a sinus pathology.  

Dr. D.D.W. also concurred with the diagnosis of migraine headaches.  December 2012 Headaches DBQ.  However, Dr. D.D.W. dated his diagnosis back to the 1990s.  In doing so, Dr. D.D.W. did not provide any support or rationale as to why the diagnosis related back to the 1990s.  It appears to be solely based on the Veteran's lay statements at the time of examination; that it began in the 1990s and continued with increasing frequency and intensity.  Despite dating the diagnosis generally to the 1990s, Dr. D.D.W. did not render a nexus opinion.

The Veteran's description of his headaches during this examination differed from the August 2012 description.  According to Dr. D.D.W., he relayed his headaches were localized to the back of his head.  These headaches were still accompanied by nausea, sensitivity to light, and sensitivity to sound.

There is no indication that Dr. J.R.A. or Dr. D.D.W. reviewed the Veteran's claims file much less had access to the same.  Expectedly, neither of them discussed the April 1993 examiner's finding of tension headaches; the November 2010 assessment of headaches; or the negative nexus opinion contained in the June 2012 VA Examination Report.  See Stefl, supra.

In light of the above, the Board finds a remand is necessary for another VA examination. 

Accordingly, the case is REMANDED for the following action:

1. Issue SOCs addressing the claims of service connection for deep vein thrombosis, an increased disability rating for degenerative joint disease of the left knee, service connection for depression, and an increased disability rating for residuals of a total left knee replacement.

2. Obtain an addendum VA medical opinion regarding the Veteran's hypertension.  The addendum opinion should be rendered by an appropriate medical professional.  The need for another clinical evaluation is left to the discretion of the medical professional offering the addendum opinion.

After reviewing the complete record, the examiner should identify the date of onset of his hypertension.  In doing so, the examiner should:

a. Discuss the elevated blood pressure readings contained in the July 21, 1992 Emergency Care and Treatment and October 2004 Report of Medical Examination.

b. Discuss the diagnosis of hypertension contained in the October 22, 2010 Chronological Record of Medical Care.

c. If the onset of his hypertension occurred following his first period of active duty service in April 1993, opine as to whether it clearly and unmistakably existed prior to his enlistment with the ARNG in October 2004.

d. If it clearly and unmistakably existed prior to his enlistment with the ARNG in October 2004, opine as to whether it was aggravated (permanently worsened beyond its natural progression) by any of his subsequent periods active duty service or ACDUTRA.

3. Schedule the Veteran for a VA examination to determine the nature and etiology of his headaches with an appropriate medical professional. 

After reviewing the complete record, the examiner should identify all current and prior diagnoses of headaches.  In doing so, the examiner should:

a. Discuss the April 1993 Report of Medical History, in which the examiner determined he had a history of tension headaches in service. 

b. Discuss the assessment of headaches contained in the November 2010 Chronological Record of Medical Care.

c. Discuss the nexus opinion contained in the June 2012 VA Examination Report.
 
d. Discuss Dr. J.R.A.'s August 2012 Headaches DBQ, to include his finding of paranasal sinus congestion on the right side, which suggested a possible sinus pathology.

e. Discuss Dr. D.D.W.'s December 2012 Headaches DBQ., to include his finding the onset of his migraine headaches was in the 1990s.

f. Distinguish between the types of headaches and their respective symptomatology (i.e. tension headache, migraine headache, etc.).

g. Discuss his lay statements describing his headaches and its onset.

h. Reconcile all identified prior diagnoses of headaches with the current findings.  If any prior diagnosis cannot be reconciled with the current findings, explain why.

i. As to each diagnosis identified, opine as to whether it is at least as likely as not (50 percent probability or greater) caused by or otherwise related to any of his periods of active duty service or ACDUTRA, to include the headaches reported in April 1993. 

4. Once the second and third requests have been completed, to the extent possible, readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2016).

